Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 23, 2020

                                     No. 04-20-00437-CV

     PROGRESO LLC and Progreso La Michoacana Meat Market San Antonio #10, LLC,
                                  Appellants
                                      v.
                           Rosamaria GONZALEZ,
                                   Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI25139
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER

        A party may not appeal an interlocutory order unless authorized by statute. See Robert B.
James, DDS, Inc. v. Elkins, 553 S.W.3d 596, 632 (Tex. App.—San Antonio 2018, pet. denied).
On September 8, 2020, appellants filed a notice of interlocutory appeal indicating they wish to
appeal “the August 17, 2020 Order on Defendants, Progreso LLC and Progreso La Michoacana
Meat Market San Antonio #10, LLC d/b/a La Michoacana Meat Market’s First Amended Motion
to Compel Arbitration.” An interlocutory appeal of an order denying a motion to compel
arbitration is permissible under some circumstances. See Ellis v. Schlimmer, 337 S.W.3d 860,
861 (Tex. 2011) (“If a trial court denies a motion to compel arbitration, appellate review may be
available under both the [Texas Arbitration Act] and the [Federal Arbitration Act] so long as the
[Texas Arbitration Act] is not preempted.”).

       On September 18, 2020, the district clerk filed a copy of the clerk’s record. That record
does not contain the order listed in the notice of appeal or any other order denying appellants’
motion to compel arbitration. See id. We therefore ORDER appellants to show cause by October
5, 2020 why this appeal should not be dismissed for lack of jurisdiction. We ORDER all other
appellate deadlines suspended pending further order of this court.




                                                    _________________________________
                                                    Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court